DETAILED ACTION
This action is responsive to RCE filed on 12/11/2020. Claims 1, 10 and 19 are independent. Claims 2-7, 11-16 and 20 are cancelled. Claims 1, 10 and 19 are amended. Thus, claims 1, 8-10 and 17-19 are pending and being considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 for application number 16/035,114 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Mr. James C. Edwards (Reg. No. 44,667) on 03/08/2021. The summary of the interview is attached.

Amendments to the Claims
The application has been amended as followed:
1.        (Currently Amended)   A system for monitoring for an introduction of    unexpected data in a testing computing environment, the system comprising:
the testing computing environment disposed in a distributed computing network and configured to execute at least one application in a testing mode prior to releasing the application to a production computing environment;
a computing platform disposed in the distributed computing network and including a memory and at least one processor in communication with the memory;
a data monitoring module stored in the memory of the computing platform, executable by the at least one processor and including:
a monitoring configuration tool configured to receive (i) one or more monitoring parameters that define a period of time for monitoring data introduced into the testing computing environment, and (ii) one or more conditions that define unexpected data, wherein the conditions include one of a first threshold for a volume of data received during the period of time or a second threshold for a percentage increase of data received during the period 
a data monitoring tool configured to:
monitor data introduced into the testing computing environment in accordance with the one or more monitoring parameters, and
determine, based on the monitoring of the data, that unexpected data has been or is being introduced into the testing computing environment based on the first threshold or the second threshold having been exceeded; and
an unexpected data alert tool configured to:
in response to determining that the unexpected data has been or is being introduced into the testing computing environment, generate and initiate electronic communication of an alert to one or more predetermined entities, wherein the alert is configured to notify the one or more predetermined entities of the unexpected data in the testing computing environment; and
a data validation module stored in the memory, executable by the at least one processor and configured to:
determine whether the unexpected data is a valid or invalid introduction of data into the testing computing environment; [[and]]
[AltContent: rect]a data sanitization module stored in the memory, executable by the processor and configured to, in response to the data validation module determining that the unexpected data is a valid introduction of data into the and
a data source determining module stored in the memory, executable by the processor and configured to, in response to the data validation module determining that the unexpected data is an invalid introduction of data into the testing computing environment, determine at least one of (i) a source of the unexpected data, and (ii) a manner in which the unexpected data was introduced into the testing computing environment.

2-7.     (Canceled)

8.        (Previously Presented)   The system of Claim 1, wherein the data monitoring tool is further configured to monitor the data introduced into the testing computing environment and determine, in real-time to the monitoring, that unexpected data is being introduced into the testing computing environment.

9.        (Previously Presented)   The system of Claim 1, wherein the data monitoring module further includes a data tracking tool configured to track and store in the memory (i) a date and time of for an occurrence of unexpected data introduced into the testing computing environment, and (ii) a volume of data in the occurrence.

10.       (Currently Amended)   A computer-implemented method for monitoring    for an introduction of unexpected data in a testing computing environment, the computer- implemented method is implemented by one or more processing devices and comprising:
i) one or more monitoring parameters that define a period of time for monitoring data introduced into the testing computing environment, and (ii) one or more conditions that define unexpected data, wherein the conditions include one of a first threshold for a volume of data received during the period of time or a second threshold for a percentage increase of data received during the period of time in comparison to a previous same period of time;
monitoring data introduced into the testing computing environment in accordance with the one or more monitoring parameters;
determining, based on the monitoring, that unexpected data has been or is being introduced into the testing computing environment based on the first threshold or the second threshold having been exceeded;
in response to determining that the unexpected data has been or is being introduced into the testing computing environment,
generating and initiating electronic communication of an alert to one or more predetermined entities, wherein the alert is configured to notify the one or more predetermined entities of the unexpected data in the testing computing environment;
determining whether the unexpected data is a valid or invalid introduction of data into the testing computing environment; and
in response to determining that the unexpected data is a valid introduction of data into the testing computing environment, checking for Non-Public Information (NPI), confidential data and private data in the unexpected data and replacing or obfuscating the NPI, confidential and private data from ; and
in response to determining that the unexpected data is an invalid introduction of data into the testing computing environment, determining at least one of (i) a source of  the unexpected data, and (ii) a manner in which the unexpected data was introduced into the testing computing environment.

11-16.   (Canceled)

17.        (Previously Presented)   The computer-implemented method of Claim 10, wherein determining further comprises determining, in real-time to the monitoring, that unexpected data is being introduced into the testing computing environment.

18.       (Previously Presented)   The computer-implemented method of Claim 10, further comprising tracking and storing in computing device memory (i) a date and time of for an occurrence of unexpected data introduced into the testing computing environment, and (ii) a volume of data of the occurrence.

19.       (Currently Amended)   A computer program product including a non- transitory computer-readable medium, the -non-transitory computer-readable medium comprising:
a first set of codes for receiving i) one or more monitoring parameters that define a period of time for monitoring data introduced into a testing computing environment, and (ii) one or more conditions that define unexpected data, wherein the conditions include one of a first threshold for a volume of data received during the period of time or a second threshold for a percentage increase of data received during the period of time in comparison to a previous same 
a second set of codes for ing data introduced into the testing  computing environment in accordance with the one or more monitoring parameters;
a third set of codes for determining 
a fourth set of codes for i) generating and initiating electronic communication of an alert to one or more predetermined entities, wherein the alert is configured to notify the one or more predetermined entities of the unexpected data in the testing computing environment, (ii) determining whether the unexpected data is a valid or invalid introduction of data into the testing computing environment,iii) in response to determining that the unexpected data is a valid introduction of data into the testing computing environment, checking for Non-Public Information (NPI), confidential data and private data in the unexpected data and replace or obfuscate the NPI, confidential and private data from the unexpected data, and (iv) in response to determining that the unexpected data is an invalid introduction of data into the testing computing environment, determining at least one of (i) a source of the unexpected data, and (ii) a manner in which the unexpected data was introduced into the testing computing environment.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8-10 and 17-19 are allowed.
The following references/prior arts disclose the subject matter/limitation recited in independent claims 1, 10 and 19 before/after the current amendment is submitted/made.

Regarding claim 1, Fischer et al. (US 2015/0215283 A1) teaches a system for monitoring for an introduction of unexpected data in a Fischer, Para. [0003 and 0041], discloses the field of cybersecurity for automation and control systems that are monitored and/or controlled over public or private internet protocol (IP) networks. More specifically, it relates to devices and methods for providing secure communications to and from one or more supervisor control and data acquisition (SCADA) devices in such automation and control systems, such as determining the presence of malformed or unexpected data ("unqualified" data)): 
the Fischer, Fig. 2 and Para. [0022], discloses SCADA network 20 that includes a plurality of SCADA devices 22, see also Para. [0023], discloses that a single data guard device 30 is operationally associated with each SCADA device 22, so that each SCADA device 22 has its own dedicated data guard device 30, but other configurations may be suitable, ); 
a computing platform disposed in the distributed computing network and including a memory and at least one processor in communication with the memory (Fischer, Fig. 5 and Para. [0031], discloses an instantiation of the cyber-security "data guard" device as installed in an automation and control network. In an aspect, as illustrated, the device 30 includes at least one processor 32 that communicates with an external network 34 by means of an external communication interface, e.g., an external Ethernet interface 36, and with an internal network 38 by means of an internal communication interface, e.g., an internal Ethernet interface 40. In an aspect, the processor 32 may be understood as including memory 33 and non-volatile storage 35 with which a processor module communicates. For example, either or both of the memory 33 and the non-volatile storage 35 may optionally be included with the processor 32 in a microcomputer, as is well known, or they may be separate components); 
a data monitoring module stored in the memory of the computing platform, executable by the at least one processor and including (Fischer, Para. [0033], discloses that the processors 32 executes machine-implemented instructions (or process steps/blocks) out of memory): a monitoring configuration tool configured to receive (i) one or more monitoring parameters that define a period of time for monitoring data introduced into the Fischer, Para. [0008-0010 and ), wherein the conditions include one of a first threshold for a volume of data receivedFischer, Para. [0045], discloses a process to assure that only allowed fields are present in the message and that they conform to limits defined (i.e., threshold defined) in the rule-set e.g., the total amount of data read matches or exceeds the expected message packet size); 
a data monitoring tool configured to (Fischer, Para. [0041 and 0050], discloses data validation software used in the cyber-security device 30 “data guard”): 
monitor data introduced into the Fischer, Para. [0008], discloses that the cyber-security "data guard" device for a SCADA network is installed to protect each SCADA device from attack, and to validate the integrity of all data (i.e., by using the rule-set to establish a validation criteria) and commands sent to each ), and 
determine, based on the monitoring of the data, that unexpected data has been or is being introduced into the Fischer, Para. [0041 and 0050], discloses to determine the presence of malformed or unexpected data (“unqualified data”) (preferably byte-by-byte) by a rule-set (such as by establishing a data validation criteria and/or by data rate, as described above), and as disclosed in Para. [0044-0045], that no extra data have been inserted, and to assure that only allowed fields are present in the message and that they conform to limits defined (i.e., threshold defined) in the rule-set. This process includes repeating a sequence of sub-steps through the entire contents of the message data payload or until an invalid message is detected, or the total amount of data read matches or exceeds the expected message packet size, or see also Para. [0047 and/or 0052]); and 
Fischer, Para. [0041 and 0050], discloses that if any unqualified data are found ("YES" in decision step 204), such data are deleted, and a log entry is created (step 205)), 
a data validation module stored in the memory, executable by the at least one processor and configured to (Fischer, Para. [0009, 0019-0020]): determine whether the unexpected data is a valid or invalid introduction of data into the Fischer, Para. [0025], discloses that data is processed by validation software in the data guard device 30 to screen out any data deemed invalid or malformed ("unqualified" data) based on a rule-set. Well-formed ("qualified") data are then validated against the rule-set established by the security software to assure compliance with the data validation criteria established by the rule-set); 
[AltContent: rect]
a data source determining module stored in the memory, executable by the processor and configured to, in response to the data validation module determining that the unexpected data is an invalid introduction of data into the Fischer, Para. [0025], discloses that data is processed by validation software in the data guard device 30 to screen out any data deemed invalid or malformed ("unqualified" data) based on a rule-set), 
However Fischer fails to explicitly disclose limitations such as “a system for in a testing computing environment, the system comprising: the testing computing environment disposed in a distributed computing network and configured to execute at least one application in a testing mode prior to releasing the application to a production computing environment; (i) one or more monitoring parameters that define a period of time for monitoring data introduced into the testing computing environment, wherein the conditions include one of a first threshold for a volume of data received during the period of time or a second threshold for a percentage increase of data received during the period of time in comparison to a previous same period of time; an unexpected data alert tool configured to: generate and initiate electronic communication of an alert to one or more predetermined entities, wherein the alert is configured to notify the one or more predetermined entities of the unexpected data in the testing computing environment; and a data sanitization module stored in the memory, executable by the processor and configured to, in response to the data validation module determining that the unexpected data is a valid introduction of data into the testing computing environment, check for Non-Public Information (NPI), confidential data and private data in the unexpected data and replace or obfuscate the NPI, confidential and private data from the unexpected data; and determine at least one of (i) a source of the unexpected data, and (ii) a manner in which the unexpected data was introduced into the testing computing environment.”
But Agarwal; Mayank et al. (US 2018/0024918 A1; hereinafter (M_ Agarwal)) from the same field of technology teaches the limitations, specifically a system for monitoring for an introduction of unexpected data in a testing computing environment, the system comprising: the testing computing environment disposed in a distributed computing network and configured to execute at least one application in a testing mode prior to releasing the application to a production computing environment (M_ Agarwal, Fig. 1 and Para. [0031], discloses a system 100 that includes a test environment 102 including a testing application 104, and as disclosed in Para. [0056-0057], that the application is tested for its intended purpose prior to deliver and/or deploy the application, as further disclosed in Para. [0101]);
an unexpected data alert tool configured to: generate and initiate electronic communication of an alert to one or more predetermined entities (Agarwal, Para. [0056], discloses that the TCM engine may generate an alert to notify a software developer), wherein the alert is configured to notify the one or more predetermined entities of the M_ Agarwal, Para. [0005], discloses that if the testing application finds a problem with the functional code, then the testing application may generate an alert. In response to the alert, a software engineer may debug and/or modify the functional code); and
However Fischer as modified by M_ Agarwal fails to explicitly disclose the limitations such as “(i) one or more monitoring parameters that define a period of time for monitoring data introduced into the testing computing environment, wherein the conditions include one of a first threshold for a volume of data received during the period of time or a second threshold for a percentage increase of data received during the period of time in comparison to a previous same period of time; wherein  unexpected data in the testing computing environment; and a data sanitization module stored in the memory, executable by the processor and configured to, in response to the data validation module determining that the unexpected data is a valid introduction of data into the testing computing environment, check for Non-Public Information (NPI), confidential data and private data in the unexpected data and replace or obfuscate the NPI, confidential and private data from the unexpected data; and determine at least one of (i) a source of the unexpected data, and (ii) a manner in which the unexpected data was introduced into the testing computing environment.”
But Agrawal; Priyanka et al. (US 2015/0067849 A1; hereinafter (P_ Agarwal)) from the same field of technology teaches wherein the conditions include one of a first threshold for a volume of data received during the period of time  (P_ Agarwal, Para. [0019], discloses that information in the network is determined to be "viral" once such information is determined to have been shared at a rate [e.g., a number of times over a predetermined time period] that exceeds a predetermined threshold));
wherein the alert is configured to notify the one or more predetermined entities of the unexpected data in the testing computing environment (P_ Agarwal, Para. [0029], discloses that if indeed a potential spread of malicious information with relation to one or more topics exceeds such a threshold, an alert (111) can be sent out to an appropriate entity 113); and
testing computing environment, wherein the conditions include one of a first threshold for a volume of data received during the period of time or a second threshold for a percentage increase of data received during the period of time in comparison to a previous same period of time; a data sanitization module stored in the memory, executable by the processor and configured to, in response to the data validation module determining that the unexpected data is a valid introduction of data into the testing computing environment, check for Non-Public Information (NPI), confidential data and private data in the unexpected data and replace or obfuscate the NPI, confidential and private data from the unexpected data; and determine at least one of (i) a source of the unexpected data, and (ii) a manner in which the unexpected data was introduced into the testing computing environment.”
But Grammer et al. (US 2012/0272329 A1) from the same field of technology teaches a data sanitization module stored in the memory, executable by the processor and configured to, in response to the data validation module determining that the unexpected data is a valid introduction of data into the testing computing environment, check for Non-Public Information (NPI), confidential data and private data in the unexpected data and replace or obfuscate the NPI, confidential and private data from the unexpected data (Grammer, Para. [0060], discloses a data analyzer tool 104 that performs data profiling that identifies invalid data after a masking method is selected, and as discloses in Para. ).
However Fischer  as modified by M_ Agarwal in view of P_ Agarwal and Grammer fails to explicitly disclose the limitations such as “(i) one or more monitoring parameters that define a period of time for monitoring data introduced into the testing computing environment, wherein the conditions include one of a first threshold for a volume of data received during the period of time or a second threshold for a percentage increase of data received during the period of time in comparison to a previous same period of time; determine at least one of (i) a source of the unexpected data, and (ii) a manner in which the unexpected data was introduced into the testing computing environment.”
But Gnanasekar et al. (US 2014/0215623 A1) from the same field of technology teaches determine at least one of (i) a source of the unexpected data (Gnanasekar, Para. [0042], discloses the unwanted data may be included in a field of the packet ), and (ii) a manner in which the unexpected data was introduced into the Gnanasekar, Para. [0025], discloses that the packets associated with the electronic message (i.e., including unwanted data) may be identified in any desired manner, and/or see also Para. [0028], discloses that it may be determined whether the packets include unwanted data in any desired manner).  
However the combination of Fischer, M_ Agarwal, P_ Agarwal, Grammer and Gnanasekar fails to explicitly disclose the limitations such as “(i) one or more monitoring parameters that define a period of time for monitoring data introduced into the testing computing environment, wherein the conditions include one of a first threshold for a volume of data received during the period of time or a second threshold for a percentage increase of data received during the period of time in comparison to a previous same period of time; and (ii) a manner in which the unexpected data was introduced into the testing computing environment”. Examiner notes that the cited prior arts (Fischer, P_ Agarwal, Grammer & Gnanasekar) are directed towards the processing and/or monitoring of data and/or information under post production computing environment, e.g., after application has been released from a production computing environment, wherein the immediate disclosure is directed towards the monitoring of data consumption in an application testing environment. Therefore, the independent claim 1 is allowable over the cited prior art(s) of the record.
Regarding independent claims 10 and 19, the claims are allowable for the same reasons as mentioned above for the independent claim 1.

The closest cited prior arts, such as CUNICO H A et al. (US 20180082069 A1) generally relates to a method for preventing unwanted information disclosure, involves blocking transmission of current electronic communication from sender to receiver responsive to whether risk score for sender and receiver exceeds predetermined threshold; LANGTON; Jacob Asher et al. (US 20160294851 A1) relates to a malicious file infection detection via sandboxing; Steinberg; Louis et al. (US 9544256 B2) directed towards crowdsourcing e-mail filtering; Fischer; Peter et al. (US 20170374027 A1) relates to a bi-directional dada security for control systems; Satt; Aharon et al. (US 20080126088 A1) relates to a device, method and system for detecting unwanted conversational media session; McGrath; Kevin et al. (US 20130254869 A1) relates to an electronic device for communication in a data network including a protective circuit for identifying unwanted data; Delp; Deana (US 20160026915 A1) relates to a method and apparatus for data analysis; Gupta; Manish (US 20130247130 A1) relates to security systems, and more particularly to distributing information associated with instances of known unwanted data; THOMPSON; Tamlyn Sean et al. (US 20150356552 A1) relates to a method, system and computer program for securely managing financial transactions; Moorthi; Jay et al. (US 20140282400 A1) relates to a system and method 
However, all the above cited references/prior arts including Fischer, M_ Agarwal, P_ Agarwal, Grammer and Gnanasekar, and also including the closest cited prior arts either taken alone or in combination neither anticipate nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the amended functional limitation incorporated in independent claims 1, 10 and 19.
For this reason, the specific claim limitations recited in independent claims 1, 10 and 19 taken as whole are allowed. Furthermore, the dependent claims which are dependent on the above independent claims 1, 10 and 19 being further limiting to the independent claims, definite and enabled by the specification are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Mon-Fri: 8AM – 4PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALI CHEEMA/
Examiner, Art Unit 2433


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498